tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c ul date may index number xxxxxxxxxxx xx xxxxxxxxx xxxkxkx xxxxkxxx xxxxxx xxxxxxxxxkxx xxxxxxxk xx xxxx xxxxxxxk xxxxkxkxkx xxxx xxx xxxxxxxk xxxxxxk xxxxxk xxx xxxxxxkxxx xx xxxxk contact person xxxxxx xxxxxxxx identification_number xx-xxxxx contact number xxx xxx-xxxx employer_identification_number xx-xxxxxxx dear sir or madam this is in response to your letter dated date submitted on your behalf by xxxxxxx x xxxxx cpa your authorized representative you request an information_letter as defined in revproc_2003_4 2003_1_irb_123 sec pertaining to the below facts you understand that such a letter is advisory only and has no binding effect on the service you are a voluntary employees’ beneficiary association which is exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code you have been organized for the purpose of providing medical benefits for eligible employees of participating employers until now participating employers have consisted of behavioral healthcare providers exempt from tax under sec_501 of the code recently one of the participating employers announced its intention to relinquish its tax exempt status and continue to operate as a for-profit behavioral healthcare provider however this employer has stated its desire to continue to participate in your benefit plan sec_512 of the code provides in part that the term exempt_function income’ includes all income which is set_aside in the case of an organization described in paragraph or of sec_501 to provide for the payment of life sick accident or other_benefits sec_512 of the code limits the amount of the above set-aside generally to the qualified_asset_account limit set forth in sec_41 9a c sec_512 of the code provides that the set-aside limitation shall not apply to any organization if substantially_all of the contributions to such organization tpfo20038-0225 xxxxxxaxkxxkx xx xxxxxxxxkx xxxkxkxx xxkxxkxx kkxxkkk xxxxxkxkkkxk xkkxkkxk are made by employers who were exempt from tax under this chapter throughout the taxable_year period ending with the taxable_year in which the contributions are made inasmuch as all of your participating employers have been tax exempt to date the above set_aside limitations have been inapplicable as you consider the tax implications of allowing the participation of a member who is not tax exempt you request guidance concerning the meaning of substantially_all within the context of sec_512 of the code while the term substantially_all is not specifically defined in sections of the code nor in the corresponding income_tax regulations nevertheless as a matter of administrative practice the internal_revenue_service has consistently interpreted the phrase to mean percent for illustration the percent standard is reflected in the service’s treatment of the exception for volunteer labor in the definition of unrelated_trade_or_business in sec_513 of the code and sec_1_513-2 of the regulations furthermore sec_53_4942_b_-1 of the foundation and similar excise_taxes regulations explicitly defines the term substantially_all to mean percent or more in the context of qualifying distributions and the criteria for operating_foundation status under sec_4942 of the code in light of the foregoing discussion you may reasonably assume that the term substantially all’ as used in sec_512 of the code will be interpreted by the service to mean percent or more however please bear in mind that this is not a ruling letter and thus has no binding effect on the service if you have any questions about this advisory letter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely signed geraid v sack gerald v sack manager exempt_organizations technical group
